In three related proceedings pursuant to Social Services Law § 384-b and Family Court Act article 6 to terminate the mother’s parental rights on the ground of permanent neglect, the mother appeals from (1) a fact-finding order of the Family Court, Queens County (Lauria, J.), dated May 31, 2001, which, after a hearing, found, inter alia, that the subject children had been neglected by their mother, (2) an order of disposition and permanency of the same court (Salinitro, J.), dated October 21, 2004, which, after a dispositional hearing, terminated her parental rights and transferred custody and guardianship of the children to the petitioner for the purpose of adoption, (3) a dispositional order of the same court (Salinitro, J.), dated November 18, 2004 (Docket No. B-11446/02 [Theresa]), (4) a dispositional order of the same court (Salinitro, J.), dated November 30, 2004 (Docket No. B-11447/02 [Silvia]), and (5) a dispositional order of the same court (Salinitro, J.), dated November 30, 2004 (Docket No. B-11448/02 [Christina]). Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the appeals from the fact-finding order and the order of disposition and permanency are dismissed, without *777costs or disbursements, as those orders were superseded by the dispositional orders; and it is further,
Ordered that the dispositional orders are affirmed, without costs or disbursements.
We have reviewed the record and agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on these appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Dyshea T., 17 AD3d 685 [2005]). Krausman, J.P., Mastro, Spolzino and Covello, JJ., concur.